Exhibit 10.4
 
AMENDMENT TO COMMON STOCK PURCHASE WARRANT


THIS AMENDMENT TO COMMON STOCK PURCHASE WARRANT (this “Amendment”), dated as of
January 31, 2014, by and between Oxygen Biotherapeutics, Inc., a Delaware
corporation (the “Company”) and JP SPC 3 obo OXBT FUND, SP (the “Holder”) amends
that certain Common Stock Purchase Warrant issued by the Company to the Holder
with respect to 2,358,975 shares of the Company’s Common Stock and with an
Initial Exercise Date of August 22, 2013 (the “Warrant”).  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant.


RECITALS


WHEREAS, Section 5(l) of the Warrant provides that the Warrant may be amended by
the written consent of the Company and the Holder.


NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein and of other good and valuable consideration, the receipt and legal
sufficiency of which they hereby acknowledge, and intending to be legally bound
hereby, the parties hereby agree as follows:


1. Section 3(b) of the Warrant is hereby deleted in its entirety and the
following new section 3(b) is inserted in lieu thereof:


“b)           Subsequent Equity Sales.  From the Issue Date until such date
immediately following the earlier to occur of (i) the date the Company completes
an equity financing, in a single transaction or a series of related
transactions, resulting in cumulative gross proceeds actually received by the
Company of at least $20,000,000, or (ii) the date on which, for 25 Trading Days
during any 30 consecutive Trading Days period, (x) the VWAP for each of the 25
Trading Days exceeds $6.50 (subject to adjustment for forward and reverse stock
splits and the like) and (y) the daily dollar trading volume for each Trading
Day during such 30 consecutive Trading Days period exceeds $350,000 per Trading
Day, unless the Holder shall have otherwise given prior written consent, neither
the Company nor any Subsidiary, at any time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale,
issuance, grant or any option to purchase or other disposition thereof) any
Common Stock or Common Stock Equivalents at an effective price per share less
than the Exercise Price then in effect.  Notwithstanding the foregoing, the
restrictions in this Section 3(b) shall not apply in respect of an Exempt
Issuance.”


2. Except as specifically provided for herein, all terms of the original Warrant
shall remain in full force and effect.


3. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the Holder have caused this Amendment to be
signed by their respective officers thereunto duly authorized as of the date
first written above.
 

 
COMPANY:
         
OXYGEN BIOTHERAPEUTICS, INC.
         
 
By:
/s/ Michael B. Jebsen       Name:  Michael B. Jebsen       Title:    Chief
Financial Officer          

 

 
HOLDER:
         
JP SPC 3 obo OXBT FUND, SP
         
 
By:
/s/ Gregory Pepin       Name: Gregory Pepin       Title:  Fund Manager          

 

2

--------------------------------------------------------------------------------

 


 
 


 



